
	
		II
		111th CONGRESS
		2d Session
		S. 3499
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 16, 2010
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  require fiduciaries of individuals receiving benefits under laws administered
		  by the Secretary of Veterans Affairs to authorize the Secretary to obtain
		  financial records with respect to such individuals for purposes of
		  administering such laws, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fiduciary Benefits Oversight Act of
			 2010.
		2.Access by Secretary of Veterans Affairs to
			 financial records of individuals represented by fiduciaries and receiving
			 benefits under laws administered by SecretarySection 5502 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(f)(1)The Secretary may require any person
				appointed or recognized as a fiduciary for a Department beneficiary under this
				section to provide authorization for the Secretary to obtain (subject to the
				cost reimbursement requirements of section 1115(a) of the Right to Financial
				Privacy Act of 1978 (12 U.S.C. 3415)) from any financial institution any
				financial record held by the institution with respect to the fiduciary or the
				beneficiary whenever the Secretary determines that the financial record is
				necessary—
						(A)for the administration of a program
				administered by the Secretary; or
						(B)in
				order to safeguard the beneficiary's benefits against neglect,
				misappropriation, misuse, embezzlement, or fraud.
						(2)Notwithstanding section 1104(a)(1) of such
				Act (12 U.S.C. 3404(a)(1)), an authorization provided by a fiduciary under
				paragraph (1) with respect to a beneficiary shall remain effective until the
				earliest of—
						(A)the approval by a court or the Secretary of
				a final accounting of payment of benefits under any law administered by the
				Secretary to a fiduciary on behalf of such beneficiary;
						(B)in
				the absence of any evidence of neglect, misappropriation, misuse, embezzlement,
				or fraud, the express revocation by the fiduciary of the authorization in a
				written notification to the Secretary; or
						(C)the date that is three years after the date
				of the authorization.
						(3)(A)An authorization obtained by the Secretary
				pursuant to this subsection shall be considered to meet the requirements of the
				Right to Financial Privacy Act of 1978 (12 U.S.C. 3401 et seq.) for purposes of
				section 1103(a) of such Act (12 U.S.C. 3403(a)), and need not be furnished to
				the financial institution, notwithstanding section 1104(a) of such Act (12
				U.S.C. 3404(a)), if the Secretary provides a copy of the authorization to the
				financial institution.
						(B)The certification requirements of section
				1103(b) of such Act (12 U.S.C. 3403(b)) shall not apply to requests by the
				Secretary pursuant to an authorization provided under this subsection.
						(C)A
				request for a financial record by the Secretary pursuant to an authorization
				provided by a fiduciary under this subsection is deemed to meet the
				requirements of section 1104(a)(3) of such Act (12 U.S.C. 3404(a)(3)) and the
				matter in section 1102 of such Act (12 U.S.C. 3402) that precedes paragraph (1)
				of such section if such request identifies the fiduciary and the beneficiary
				concerned.
						(D)The Secretary shall inform any person who
				provides authorization under this subsection of the duration and scope of the
				authorization.
						(E)If a fiduciary of a Department beneficiary
				refuses to provide, or revokes, any authorization to permit the Secretary to
				obtain from any financial institution any financial record concerning benefits
				paid by the Secretary for such beneficiary, the Secretary may, on that basis,
				revoke the appointment or the recognition of the fiduciary for such beneficiary
				and for any other Department beneficiary for whom such fiduciary has been
				appointed or recognized. If the appointment or recognition of a fiduciary is
				revoked, benefits may be paid as provided in subsection (d).
						(4)For purposes of section 1113(d) of such Act
				(12 U.S.C. 3413(d)), a disclosure pursuant to this subsection shall be
				considered a disclosure pursuant to a Federal statute.
					(5)In this subsection:
						(A)The term fiduciary includes
				any person appointed or recognized to receive payment of benefits under any law
				administered by the Secretary on behalf of a Department beneficiary.
						(B)The term financial institution
				has the meaning given such term in section 1101 of such Act (12 U.S.C. 3401),
				except that such term shall also include any benefit association, insurance
				company, safe deposit company, money market mutual fund, or similar entity
				authorized to do business in any State.
						(C)The term financial record has
				the meaning given such term in such
				section.
						.
		
